United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Concord, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2440
Issued: April 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2007 appellant filed a timely appeal from a June 11, 2007 decision of
the Office of Workers’ Compensation Programs that found that she received an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $26,493.22; and (2) whether the Office properly determined that she was at fault in
accepting the overpayment and was therefore not entitled to waiver.

FACTUAL HISTORY
On July 11, 2003 appellant, then a 53-year-old letter carrier, sustained an employmentrelated dislocation of her right elbow when she fell from her postal vehicle. She stopped work
that day and was placed on the periodic rolls.1
The Office continued to develop the claim and in April 2005 referred appellant to
Dr. Thomas Schmitz, a Board-certified orthopedic surgeon, for a second opinion evaluation.
Based on Dr. Schmitz’ opinion that appellant had no right upper extremity abnormalities or
residuals other than numbness at the surgical incision site and no restrictions to her physical
activity, on November 3, 2005 the Office proposed to terminate appellant’s “entitlement to all
benefits, including medical treatment, and compensation for wage loss due to disability.”
Appellant was given 30 days to submit additional medical evidence. In response, she stated that
she disagreed with the proposed termination and submitted no additional medical evidence. On
December 13, 2005 the Office terminated appellant’s compensation benefits. The Office
explained that her entitlement to compensation and medical benefits for the July 11, 2003
employment injury was terminated effective that day. On January 3, 2006 appellant filed a
schedule award claim. By letter dated October 20, 2006, the Office informed appellant that she
was not entitled to a schedule award because she had no residuals of the accepted condition.
On November 22, 2006 the Office issued a preliminary finding that an overpayment in
compensation in the amount of $26,493.22 had been created for the period December 13, 2005
through November 25, 2006. The Office explained that the overpayment resulted because
appellant had continued to receive wage-loss compensation until November 25, 2006, after her
compensation benefits were terminated on December 13, 2005. The Office found appellant to be
at fault in the creation of the overpayment because she accepted payments that she knew or
should have known were incorrect. A worksheet contained in the record provides that appellant
received check payments for wage-loss compensation totaling $26,493.22 for this period.
On November 28, 2006 appellant requested a prerecoupment hearing and submitted an
overpayment questionnaire that listed no assets, monthly income of $2,148.00 in workers’
compensation benefits and expenses totaling $2,050.00. At the hearing held on March 21, 2006,
appellant testified that she thought she was entitled to continue to receive compensation because
she had submitted a schedule award claim. She submitted additional financial information, and
another overpayment questionnaire in which she listed no income or assets and monthly
expenses of $2,198.36. By decision dated June 11, 2007, an Office hearing representative found
that appellant was at fault in the creation of an overpayment in compensation in the amount of
$26,493.22 because she should have known she was not entitled to further wage-loss
compensation after the December 13, 2005 termination of benefits. Because she was at fault, the
hearing representative found that she was not entitled to waiver. The hearing representative
reduced the overpayment by compromise to $20,675.30 and set the repayment schedule at
$100.00 per month.
1

This case has previously been before the Board. By decision dated June 25, 2007, the Board dismissed an
appellant’s January 29, 2007 application for review because the record before the Board did not contain an
appealable decision. Docket No. 07-774. The law and the facts of the previous Board order are incorporated herein
by reference.

2

LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act2 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.3 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.4
ANALYSIS -- ISSUE 1
The record in this case establishes that appellant’s compensation benefits were terminated
effective December 13, 2005 and that she continued to receive check payments for wage-loss
compensation until November 25, 2006. These check payments totaled $26,493.22. There is
nothing in the record to support that appellant continued to be entitled to wage-loss
compensation after her benefits were terminated on December 13, 2005. As she was not entitled
to receive wage-loss compensation after her benefits were terminated, an overpayment in
compensation in the amount of $26,493.22 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”5
Section 10.433(a) of the Office’s regulations provide that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from [the Office] are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or (2) Failed to provide information which he or she knew
or should have known to be material; or (3) Accepted a payment which he or she

2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102(a).

4

5 U.S.C. § 8129(a).

5

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

3

knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”6
To determine if an individual was at fault with respect to the creation of an overpayment,
the Office examines the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.7 In applying the tests to determine fault, the Office
applies a “reasonable person” test.8
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment because she
knew or should have known she was not entitled to wage-loss compensation after her
compensation benefits were terminated on December 13, 2005. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives are proper.9 The recipient must show good faith and exercise a high degree of care in
reporting events that may affect entitlement to or the amount of benefits.10 Even if an
overpayment resulted from negligence by the Office, this does not excuse the employee from
accepting payment that the employee knew or should have been expected to know he or she was
not entitled.11
In this case, both in the November 3, 2005 preliminary notification that appellant’s
compensation benefits would be terminated and in the final termination decision dated
December 13, 2005, appellant was clearly informed that she would no longer be entitled to either
wage-loss compensation or medical benefits. The Board finds appellant’s assumption that she
continued to be entitled to wage-loss compensation because she had filed a schedule award claim
not credible. While the Office may have been negligent in making the incorrect payments, this
did not excuse appellant from accepting payments she knew or should have known to be
incorrect.12 Appellant was thus at fault in creating the overpayment and, as such, was not
entitled to waiver.13

6

20 C.F.R. § 10.433 (1999); see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

7

20 C.F.R. § 10.433(b); Duane C. Rawlings, 55 ECAB 366 (2004).

8

Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

9

Danny E. Haley, 56 ECAB 393 (2005).

10

Sinclair L. Taylor, supra note 6.

11

Diana L. Booth, 52 ECAB 370 (2001).

12

See William E. McCarty, 54 ECAB 525 (2003).

13

Melvin E. Gibbs, 54 ECAB 473 (2003).

4

CONCLUSION
The Board finds that an overpayment in compensation of $26,493.22 occurred because
appellant continued to receive compensation benefits after these were terminated.14 The Board
further finds that the Office properly found appellant to be at fault in the creation of the
overpayment.15
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 11, 2007 be affirmed.
Issued: April 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

The Office hearing representative compromised the amount of the overpayment in compensation to $20,875.30.
Under Office procedures, compromise of the principal of the overpayment can be considered if application of the
interest charges would extend the period of repayment by more than 35 percent. Such a determination is made at the
time the repayment schedule is established. Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Compromise of Principal, Chapter 6.300.6 (May 2004); see Jorge O. Diaz, 53 ECAB 403 (2002). The hearing
representative in this case, therefore, permissibly compromised the amount of the overpayment in compensation.
Regarding repayment of the overpayment in compensation, the Board notes that its jurisdiction is limited to
reviewing those cases where the Office seeks recovery from continuing compensation benefits under the Act.
Where, as here, a claimant is no longer receiving wage-loss compensation benefits, the Board does not have
jurisdiction with respect to the Office’s recovery of the overpayment under the Debt Collection Act. Danny E.
Haley, supra note 9.
15

Regarding appellant’s schedule award claim, even though her compensation benefits were terminated based on
the medical evidence, she is not precluded from a subsequent schedule award. A claimant may have an
employment-related condition that results in a permanent impairment under the American Medical Association,
Guides to the Evaluation of Permanent Impairment, without any disability for work or need for continuing medical
treatment. B.K., 59 ECAB ____ (Docket No. 07-1545, issued December 3, 2007). In this case, Dr. Schmitz, who
performed a second opinion evaluation for the Office, noted some residual numbness at the incision site on
appellant’s right elbow.

5

